
	

115 SRES 460 IS: Condemning Boko Haram and calling on the Governments of the United States of America and Nigeria to swiftly implement measures to defeat the terrorist organization.
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 460
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Ms. Baldwin (for herself, Mr. Durbin, Mrs. Shaheen, Ms. Collins,  and Ms. Warren) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning Boko Haram and calling on the Governments of the United States of America and Nigeria to
			 swiftly implement measures to defeat the terrorist organization.
	
	
 Whereas Boko Haram is a Nigeria-based militant group with links to al Qaeda in the Islamic Maghreb and the so-called Islamic State;
 Whereas Boko Haram is responsible for tens of thousands of deaths, including the targeted killings of civilians, in northeast and central Nigeria over the last several years, and, according to the United Nations High Commissioner for Refugees, has caused the displacement of 2,400,000 people in Nigeria, Cameroon, Chad, and Niger;
 Whereas the Department of State designated Boko Haram a Foreign Terrorist Organization in 2013 and supports efforts to defeat Boko Haram with security and development tools;
 Whereas Boko Haram rejects modern education and science, is engaged in an armed revolt against the Government of Nigeria, has carried out vicious campaigns of violence, including suicide bombings, against schools, public institutions, law enforcement, and civilians;
 Whereas, since 2012, Boko Haram has conducted brutal mass kidnappings of women, girls, and boys and has abducted thousands of women and girls from schools and markets, during raids on villages and houses, and on public transportation;
 Whereas Boko Haram continues its campaign of mass and systematic brutality against the people of Nigeria and the greater Lake Chad Basin;
 Whereas, on April 14, 2014, Boko Haram militants attacked a boarding school in Chibok in Borno state, where girls from surrounding areas had gone to take final exams;
 Whereas the Boko Haram terrorists arrived in Chibok late at night, firing their guns indiscriminately and burning down houses, raided the dormitories, and kidnapped 276 girls aged 12 to 17;
 Whereas 57 girls escaped by jumping off the kidnappers’ trucks as they were driving away or running into the forest;
 Whereas the 219 kidnapped girls were held captive, abused, made to be slaves, forced into marriage with their abductors, repeatedly raped, starved, and, in some cases, forcibly converted to Islam;
 Whereas the international community, including the United Nations Secretary-General and the United Nations Security Council, condemned the abduction and called for the immediate release of the girls;
 Whereas Boko Haram ruthlessly killed some of the kidnapped girls for trying to escape, and some girls died during childbirth;
 Whereas thousands of women, girls, and boys kidnapped by Boko Haram have endured similar horrific experiences;
 Whereas the parents of the kidnapped girls and concerned citizens banded together and embarked upon a global awareness campaign to urge the rescue of the girls, using the Twitter hashtag #BringBackOurGirls, through which over 3,300,000 people around the world expressed their outrage at the abduction and continue maintaining a vigil for the girls’ return;
 Whereas the United States Government sent advisors to Nigeria and supplied surveillance and reconnaissance to help rescue the girls;
 Whereas 21 girls were released in October 2016, 82 girls were released in May 2017, and four years since their abduction, over 100 girls distressingly still remain in captivity and are subjected to deplorable abuses as recounted by the returnees;
 Whereas many of the returned girls are being kept in a government facility in Abuja away from their families;
 Whereas the scourge of Boko Haram continues to menace the population of the Lake Chad Basin area, including northern Nigeria;
 Whereas, on February 19, 2018, Boko Haram militants stormed the town of Dapchi and abducted 110 girls from the Government Girls Science and Technical School and two other children;
 Whereas 106 of the children from the Dapchi kidnapping have been released and five are presumed to have perished;
 Whereas Leah Sharibu remains a hostage because she refuses to convert to Islam; Whereas the Government of Nigeria said Boko Haram had been defeated in 2015, but the terrorist organization continues to mount attacks against civilians, schools, and security forces;
 Whereas the United States Government has provided assistance for several years for women and girls targeted by Boko Haram and individuals displaced by Boko Haram violence, as well as to combat Boko Haram;
 Whereas educating girls transforms societies for the better by giving girls the knowledge and tools to make positive decisions about their futures, live healthier lives, provide nurturing environments for their families, and play active roles in their communities and economies;
 Whereas the United States Government has provided significant financial assistance in recent years to support women and girls who are at risk from extremism and conflict;
 Whereas child and forced marriage is a human rights abuse; Whereas the United States Government has appropriated $11,000,000 in both fiscal years 2017 and 2018 for programs to combat child marriage;
 Whereas in section 2 of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202), Congress found that women in conflict-affected regions have achieved significant success in … moderating violent extremism … and stabilizing societies by enhancing the effectiveness of security services, peacekeeping efforts, institutions, and decision-making processes;
 Whereas in section 1(c) of Public Law 114–266 (130 Stat. 1383), Congress found that lack of economic opportunity and access to education, justice, and other social services contributes to the ability of Boko Haram to radicalize and recruit individuals; and
 Whereas section 4 of the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j) states that [i]t shall be the policy of the United States to promote the meaningful participation of women in all aspects of overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the tragic fourth anniversary of the Chibok girls kidnapping and calls for the immediate release of all Boko Haram captives, especially the remaining Chibok girls and Leah Sharibu;
 (2)applauds the extraordinary bravery of survivors of Boko Haram, who continue to come forward to share their stories and experiences at great risk to themselves;
 (3)deplores Boko Haram for its destabilizing activities and extremist violence; (4)acknowledges the efforts of the United States Government to defeat Boko Haram through development and security partnerships with Nigeria and other regional partners, and calls on the Department of State and the Department of Defense to rapidly implement the five-year regional strategy to address the grievous threat posed by Boko Haram and other violent extremist organizations;
 (5)furthermore requests that the Department of State and the United States Agency for International Development create a plan to address the needs of women and girls adversely impacted by extremism and conflict as required by section 7059(e)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31; 131 Stat. 699);
 (6)commends the swift enactment of the Women, Peace, and Security Act of 2017 (Public Law 115–68), and encourages the President to release the Women, Peace, and Security Strategy by October 2018, as required by section 5 of the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j–1);
 (7)acknowledges the actions of the Government of Nigeria to combat Boko Haram, and encourages it to— (A)provide the necessary counseling and support to those abducted by Boko Haram;
 (B)allow returned women and girls to be reunited with their families when appropriate; (C)appropriately channel the announced $1,000,000,000 assistance from the Excess Crude Account to humanitarian assistance, development, education, and deradicalization programs; and
 (D)accept international assistance in a timely manner when offered; and
 (8)encourages continued cooperation between the Governments of the United States and Nigeria to defeat the violent extremist organization Boko Haram.
			
